Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 1 of 31 Page ID #:1618
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 2 of 31 Page ID #:1619
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 3 of 31 Page ID #:1620
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 4 of 31 Page ID #:1621
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 5 of 31 Page ID #:1622
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 6 of 31 Page ID #:1623
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 7 of 31 Page ID #:1624
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 8 of 31 Page ID #:1625
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 9 of 31 Page ID #:1626
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 10 of 31 Page ID
                                 #:1627
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 11 of 31 Page ID
                                 #:1628
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 12 of 31 Page ID
                                 #:1629
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 13 of 31 Page ID
                                 #:1630
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 14 of 31 Page ID
                                 #:1631
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 15 of 31 Page ID
                                 #:1632
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 16 of 31 Page ID
                                 #:1633
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 17 of 31 Page ID
                                 #:1634
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 18 of 31 Page ID
                                 #:1635
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 19 of 31 Page ID
                                 #:1636
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 20 of 31 Page ID
                                 #:1637
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 21 of 31 Page ID
                                 #:1638
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 22 of 31 Page ID
                                 #:1639
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 23 of 31 Page ID
                                 #:1640
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 24 of 31 Page ID
                                 #:1641
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 25 of 31 Page ID
                                 #:1642
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 26 of 31 Page ID
                                 #:1643
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 27 of 31 Page ID
                                 #:1644
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 28 of 31 Page ID
                                 #:1645
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 29 of 31 Page ID
                                 #:1646
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 30 of 31 Page ID
                                 #:1647
Case 2:18-cv-06055-CAS-GJS Document 131 Filed 06/19/20 Page 31 of 31 Page ID
                                 #:1648
